Title: To James Madison from William Lee, 25 November 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 25 November 1805, Bordeaux. “Since my respects of the 18th. and 19th [not found] of October and 12th inst. [not found], I have been favored with your instructions of the 1st and 12th of July.
          “In the numerous transfers of American Ships Papers that have taken place in my office, I do not recollect one, that falls under that section of the act passed the 27th of March 1804. which you have quoted, and I shall take good care that the description of persons therein mentioned, shall not own within my district in whole, or in part, any Vessel sailing under the flag of the United States.
          “The frequent discussions I have had with masters of Vessels respecting the discharge of their seamen, have often led me to wish to have the attorney Generals construction of the third section of the Act, supplementary to the Consular Act, and I am happy to find that my decisions have been in conformity with his interpretation. This is one of the best regulations that could have been adopted for the protection of our seamen and I am persuaded it saves many thousand of Dollars annually to the United States.
          “When registered or other Vessels have been last condemned, or sold to foreigners, I have when the papers came into my possession canceled them. In two or three instances I returned them to the Custom houses they were issued from, but of late had determined to send them to the Minister at Paris who, has already received several sets from me. In future they shall be disposed of as you have directed. There is no one point upon which I have received so much abuse and been subject to such gross impositions as in the transfer of American Vessels at this port. Those only who have witnessed the conduct of Americans abroad, and who are acquainted with the characters of the merchants of this City, would credit the representations I could make.
          “The duties of the Consuls of the United States are so little understood, and we are so frequently at a loss how to act that, I could have wished you had dwelt longer on this head. In all disputes that have arisen between the Captains and Crews of Vessels on account of wages, I have found it necessary to interpose but all differences, that have taken place between american merchants settled here, I have ever refused to meddle with, and have referred them either to the Tribunals here, or to the Courts of their own Country.
          “I have sent by this conveyance to my friend Mr Barlow my official Bond, requesting him to see it properly executed, and lodged with You, and I shall as you have directed, with pleasure forward every publication, that may tend to the cure of epidemical disorders, or to the progress of useful improvements. The salutary Quarantine Laws of Marseilles, would prove beneficial in the United States and no doubt mr Cathalan who is very particular will send you a copy of them.
          “My advertisement occasioned by your instruction under date of the 12th of July has not proved very pleasing to the merchants of this City, and some of my Countrymen (the very men who have before abused me for granting so many of these Consular Certificates) have taken care, to make them believe that my representations, have caused the American Government to issue this unfavorable order. Such is the inconsistency of mankind. Those Vessels which are mentioned in the enclosed letter to General Armstrong I shall permit to proceed to the United States the bills of sales conveying them to American Citizens having been registered in my office before your Instruction came to hand and these will be the last expeditions of this nature.
          “I have always studied to gain the esteem of the Constituted Authorities near whom I have the honer to reside, by treating them with great deference and I have so far succeeded as to find myself on all public, as well as private occasions, noticed by marked attentions. In my Contestations the last year, with the Custom house and my correspondence with the Chamber of Commerce, I was fully supported by Monsr. Charles delaCroix, the former minister of foreign affairs and the then prefect of this Departmen⟨t⟩; whose kindness toward myself and family I shall never forget. During the embarrassments of my house of Perrot & Lee this officer, was directed by the minister at Paris, not to permit my person or furniture to be molested for any debts, I might owe on that concern.
          “In little cases of disputes between artisans, tavern keepers, and american Captains, before the Justices of the peace, or Court of Commerce, cite the Latter to appear they usually address the French Citizens to me, begging my intervention in obtaining them justice, and in all breaches of the police by american Citizens not of a criminal nature, I am generally requested before the police go to extremities, to remedy the abuses as you will observe by the enclosed correspondence with the mayor of this City. This harmony arising from mutual good offices, renders my situation as far as respects my relations with the Government extremely pleasant, and compensates in a great degree for that calumny, and jealousy, which is continually set on float against me among my Countrymen by uprincipled [sic] office seekers and political enemies.
          “The file of papers I have the honor to send you by this conveyance, will make you acquainted with the state of affairs in Germany. The opinions on the question of peace or War are various, and the best informed men do not calculate on the long continuation of a pacific system, until France shall set bounds to her ambition.”
        